                  IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF OREGON


LORI BOKENFOHR,                            3:17-cv-01870-BR

          Plaintiff,                       OPINION AND ORDER

v.

CYNTHIA GLADEN and
CHRISTINE GUIDERA,

          Defendants.


KRISTEN L. TRANETZKI
EDWARD A. PIPER
Angeli Law Group LLC
121 S.W. Morrison Street
Suite 400
Portland, OR 97204
(503) 954-2232

          Attorneys for Plaintiff

JOHN J. DUNBAR
Larkins Vacura LLP
121 S.W. Morrison St
Suite 700
Portland, OR 97204
(503) 222-4424

          Attorneys for Defendant Cynthia Gladen

1 - OPINION AND ORDER
JEFFREY M. EDELSON
HEATHER ST. CLAIR
Markowitz Herbold PC
1211 S.W. Fifth Ave
Suite 3000
Portland, OR 97204
(503) 295-3085

             Attorneys for Defendant Christine Guidera


BROWN, Senior Judge.

     This matter comes before the Court on Defendant Cynthia

Gladen’s Motion (#121) for Partial Summary Judgment.     The Court

concludes the record is sufficiently developed, and, therefore,

oral argument is not required to resolve this Motion.

     For the reasons that follow, the Court GRANTS Gladen’s

Motion.



                              BACKGROUND

     Because the parties are familiar with the facts underlying

this action, the Court sets forth only the facts taken from the

parties’ filings related to Gladen’s Motion that are relevant to

the pending Motion.

     In 2015 Defendant Cynthia Gladen was married to Kenneth

Kolarsky.1    Kenneth Kolarsky was having an affair at that time

with Plaintiff Lori Bokenfohr, an attorney who lived and

practiced law in Canada.


     1
         Kolarsky is not a party to this action.

2 - OPINION AND ORDER
     Plaintiff alleges in her Complaint that in 2015 she owned a

laptop computer on which she stored “a broad range of personal

and confidential information” including her banking, financial,

and tax records; her medical records and the medical records of

her children; and her “private photo albums.”    Compl. at ¶ 12.

     In July 2015 Kolarsky purchased two solid-state computer

drives (SSD) or “flash drives.”2    Kolarsky purchased the SSDs

with a “family credit card,” but he intended one of the SSDs to

be a gift for Plaintiff.   Plaintiff alleges she intended to use

the SSD to create a back-up copy of the contents of her laptop.

     In mid-October 2015 Plaintiff asked Kolarsky to copy the

information from Plaintiff’s laptop to the SSD.      Kolarsky tried

to do so, but his “attempt appeared to fail, following which

Kolarsky reformatted the SSD.”     Compl. at ¶ 14.   Kolarsky and

Plaintiff believed the reformatting process permanently deleted

any information that might have been copied from Plaintiff’s

laptop to the SSD.   Plaintiff and Kolarsky were mistaken,

however, and “[a]lthough information was not readily

accessible, the backup of [Plaintiff’s] computer on the [SSD],

including the photos [at issue in this action] remained and could

be recovered and restored by a computer vendor.”     Am. Joint

Statement of Agreed Facts at ¶ 4.    Kolarsky retained possession


     2
       The parties also refer to the SSDs as flash drives. The
Court refers to them as SSDs for purposes of this Opinion and
Order.

3 - OPINION AND ORDER
of the SSD after the attempted backup and kept the SSD at the

home he shared with Gladen.

       The parties dispute precisely where and when Gladen found

the SSD at issue.   The record reflects Gladen found the SSD in

either her family car or in her family home.   This factual

dispute, however, is immaterial to resolution of the Motion now

before the Court.

       At some point Gladen attempted to open the SSD, but she

could not open or read anything on the SSD on her personal

computer.   Gladen, therefore, took the SSD and her personal

computer to Office Depot for technical assistance.   The Office

Depot employee was able to restore some of the information on the

SSD.   In late January 2016 Gladen returned to Office Depot to

have the files restored, and “certain information was restored

from the drive [and a] copy of the [SSD] was made onto an

external hard drive.”   Am. Joint Statement of Agreed Facts at

¶ 8.

       On January 23, 2016, Home Depot “completed its restoration

work” on the SSD.   Am. Joint Statement of Agreed Facts at ¶ 11.

As a result of the restoration “Gladen saw photographs and other

data copied from the [SSD].”   Am. Joint Statement of Agreed Facts

at ¶ 11.

       On November 21, 2017, Plaintiff filed a Complaint in this

Court against Gladen and Christine Guidera in which she brought


4 - OPINION AND ORDER
claims against Gladen for violation of the Computer Fraud and

Abuse Act (CFAA), 18 U.S.C. § 1030; against both Defendants for

violation of Oregon Revised Statutes § 30.865(1)(d); against both

Defendants for conversion; against both Defendants for replevin;

and against both Defendants for “intrusion upon seclusion.”

     On February 21, 2019, Gladen filed a Motion for Partial

Summary Judgment as to all of Plaintiff’s claims except for her

First Claim for violation of CFAA against Gladen.    Also on

February 21, 2019, Guidera filed a Motion for Summary Judgment as

to all of Plaintiff’s claims against her.

     On June 13, 2019, the Court issued an Opinion and Order in

which it granted Guidera’s Motion for Summary Judgment, dismissed

Plaintiff’s claims against Guidera, and granted in part and

denied in part Gladen’s Motion for Partial Summary Judgment.

     On June 4, 2019, Gladen filed a Motion (#121) for Partial

Summary Judgment as to Plaintiff’s First Claim for violation of

CFAA against Gladen.    The Court took Gladen’s Motion under

advisement on July 12, 2019.



                               STANDARDS

     Summary judgment is appropriate when “there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.”     Washington Mut. Ins. v. United

States, 636 F.3d 1207, 1216 (9th Cir. 2011).    See also Fed. R.


5 - OPINION AND ORDER
Civ. P. 56(a).   The moving party must show the absence of a

genuine dispute as to a material fact.   Emeldi v. Univ. of Or.,

673 F.3d 1218, 1223 (9th Cir. 2012).   In response to a properly

supported motion for summary judgment, the nonmoving party must

go beyond the pleadings and point to "specific facts

demonstrating the existence of genuine issues for trial."      In re

Oracle Corp. Sec. Litig., 627 F.3d 376, 387 (9th Cir. 2010)

"This burden is not a light one. . . .   The non-moving party must

do more than show there is some 'metaphysical doubt' as to the

material facts at issue."   Id. (citation omitted).

     A dispute as to a material fact is genuine "if the evidence

is such that a reasonable jury could return a verdict for the

nonmoving party."   Villiarimo v. Aloha Island Air, Inc., 281 F.3d

1054, 1061 (9th Cir. 2002)(quoting Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986)).   The court must draw all

reasonable inferences in favor of the nonmoving party.    Sluimer

v. Verity, Inc., 606 F.3d 584, 587 (9th Cir. 2010).    "Summary

judgment cannot be granted where contrary inferences may be drawn

from the evidence as to material issues."   Easter v. Am. W. Fin.,

381 F.3d 948, 957 (9th Cir. 2004)(citing Sherman Oaks Med. Arts

Ctr., Ltd. v. Carpenters Local Union No. 1936, 680 F.2d 594, 598

(9th Cir. 1982)).

     "A non-movant's bald assertions or a mere scintilla of

evidence in his favor are both insufficient to withstand summary


6 - OPINION AND ORDER
judgment."   F.T.C. v. Stefanchik, 559 F.3d 924, 929 (9th Cir.

2009)(citation omitted).    When the nonmoving party's claims are

factually implausible, that party must "come forward with more

persuasive evidence than otherwise would be necessary."      LVRC

Holdings LLC v. Brekka, 581 F.3d 1127, 1137 (9th Cir. 2009)

(citing Blue Ridge Ins. Co. v. Stanewich, 142 F.3d 1145, 1149

(9th Cir. 1998)).

     The substantive law governing a claim or a defense

determines whether a fact is material.      Miller v. Glenn Miller

Prod., Inc., 454 F.3d 975, 987 (9th Cir. 2006).     If the

resolution of a factual dispute would not affect the outcome of

the claim, the court may grant summary judgment.      Id.



                              DISCUSSION

     In her First Claim Plaintiff alleges Gladen violated CFAA

“[b]y directing the computer technician to recover, restore, and

reformat data on the SSD, and by causing that data to be copied

to her personal devices and accounts, and by subsequently

accessing and disseminating that data . . . without

authorization.”     Compl. at ¶ 27.   Plaintiff appears to bring her

claim against Gladen pursuant to § 1030(a)(2)(C) of CFAA, which

imposes civil and/or criminal liability on a person who

“intentionally accesses a computer without authorization or

exceeds authorized access, and thereby obtains . . . information

7 - OPINION AND ORDER
from any protected computer.”3   CFAA defines a computer as

           an electronic, magnetic, optical, electrochemical,
           or other high speed data processing device
           performing logical, arithmetic, or storage
           functions, and includes any data storage facility
           or communications facility directly related to or
           operating in conjunction with such device, but
           such term does not include an automated typewriter
           or typesetter, a portable hand held calculator, or
           other similar device.

18 U.S.C. § 1030(e)(1).   Plaintiff asserts the SSD is a “high

speed data processing device performing logical, arithmetic, or

storage functions.”

     Gladen, however, asserts Plaintiff’s claim for violation of

CFAA fails as a matter of law because the SSD is not a “data-

processing device,” and, therefore, it is not a “computer” within

the meaning of CFAA.

     When interpreting terms in CFAA the Ninth Circuit explained:

           [W]e start with the plain language of the statute.
           See United States v. Blixt, 548 F.3d 882, 887 (9th
           Cir. 2008). [When] CFAA does not define [a term
           in the statute] it is a “fundamental canon of
           statutory construction . . . that, unless
           otherwise defined, words will be interpreted as
           taking their ordinary, contemporary, common
           meaning.” Perrin v. United States, 444 U.S. 37,
           42 (1979).

LVRC Holdings LLC v. Brekka, 581 F.3d 1127, 1132–33 (9th Cir.

2009).   Accordingly, the Ninth Circuit in Brekka looked to the



     3
       When it was enacted in 1984 CFAA was exclusively a
criminal statute. Congress amended CFAA in 1994 to include a
civil cause of action for conduct that involves any one of
several factors. See 18 U.S.C. § 1030(g).

8 - OPINION AND ORDER
dictionary definition of the term at issue and applied that

“ordinary, contemporary, common meaning” to the term.       Id. at

1133.

        CFAA does not define “data processing device” and neither

the parties nor the Court could find any case defining the

phrase.    Accordingly, this Court’s “analysis begins with the

ordinary meanings of [the words in the phrase at issue] at the

time that [CFAA] was adopted.”     United States v. Carter, 421 F.3d

909, 911 (9th Cir. 2005).    To discover the ordinary meaning of

the words at issue the Court “follow[s] the common practice of

consulting dictionary definitions” of the terms.     Id.

        The parties do not dispute the SSD is a device, but they

disagree as to whether it is a “data-processing” device.

Webster’s Dictionary has defined “data-processing” consistently

since 1976 as “the conversion and subsequent processing of raw

data.”     Webster’s Third New Int’l Dictionary (1976).    See also

Webster’s New Collegiate Dictionary (8th ed. 1977)(“the

converting (as by computers) of crude information into usable or

storable form); Webster’s New Collegiate Dictionary (9th ed.

1985)(“the converting of raw data to machine-readable form and

its subsequent processing (as storing, updating, combining,

rearranging, or printing out) by a computer”); Webster’s Third

New Int’l Dictionary (1993)(“the conversion of raw data to

machine-readable form and its subsequent processing (as


9 - OPINION AND ORDER
storing, updating, combining, rearranging, or printing out) by a

computer”); Webster’s Third New Int’l Dictionary (2002)(“the

conversion of raw data to machine-readable form and its

subsequent processing (as storing, updating, combining,

rearranging, or printing out) by a computer”); Webster Online

Dictionary, https://www.merriamwebster.com/dictionary/

data%20processing (“the conversion of raw data to

machine-readable form and its subsequent processing (as storing,

updating, combining, rearranging, or printing out) by a

computer”).   Thus, according to the “common meaning” of “data

processing,” a data-processing device is one that converts raw

data to machine-readable form and then processes the machine-

readable data.

     Gladen’s expert explains the “input and output” of data from

the SSD at issue as follows:

          [T]he primary function of the controller [in the
          SSD] . . . is to control the input and output of
          data to and from the [SSD]. How the controller
          controls the input and output of the data is
          immaterial because the input and output of the
          data is always machine-readable data. . . . With
          [the] firmware [in the SSD at issue], the
          controller and the [SSD] do[] not convert raw data
          unto usable, storable, or machine-readable data.
          The controller does not convert raw data from any
          source. . . . The controller receives as input
          machine-readable data from the computer [that]
          the [SSD] is attached to and returns the same
          machine-readable data upon request. The [SSD]
          does not store, process, or convert raw data
          . . . . The [SSD] cannot convert raw data, cannot
          perform data processing, and is not a computer.


10 - OPINION AND ORDER
Decl. of Gary Liao at ¶ 4.

     Plaintiff’s expert states in his Digital Forensics

Examination Report that the SSD at issue is a computer because it

          contains a SandForce SF-2281 flash controller.
          The controller is the brains of the device and is
          an ASIC (Application Specific Integrated Circuit)
          which contains a CPU (Central Processing Unit) as
          well as its own internal memory according to the
          manufacturer’s specification sheet in Exhibit 10.
          The SSD also internally stores and runs firmware
          which acts as an OS (Operating System) for
          embedded systems like the SSD.

Decl. of Joanna Perini-Abbott, Ex. 1 at 4.   Plaintiff’s expert,

however, does not assert the SSD at issue converts raw data to

machine-readable form or that it is capable of doing so.      In

fact, Gladen’s expert notes in his Declaration that he has

reviewed Plaintiff’s expert report, and “[t]he presence of this

firmware does not change the primary function of the controller,

which is to control the input and output of data to and from the

[SSD]. . . .   With that firmware, the controller and the [SSD]

do[] not convert raw data unto usable, storable, or machine-

readable data.”   Liao Decl. at ¶ 4.   Pursuant to the common

meaning of data processing, therefore, the SSD does not perform

that function, and, therefore, it is not a computer.    This

conclusion is supported by the few cases in which the use of SSD,

flash, or thumb drives4 were involved in CFAA claims.   For



     4
       Courts use the terms SSD, flash drive, and/or thumb drive
to describe the same kind device as the one at issue here.

11 - OPINION AND ORDER
example, in Lewis-Burke Associates, LLC v. Widder the plaintiff

brought a claim for violation of CFAA on the ground that the

defendant exceeded his authorized access when he copied certain

files from a computer onto a flash drive.   The court noted:

            In this case, there is no dispute that Widder was
            still an employee of Lewis–Burke when he allegedly
            copied certain files to a thumb drive. Plaintiff
            claims that some of the access occurred on
            defendant's very last day as an employee of
            plaintiff; however, it still occurred while he was
            in the employ of plaintiff, and plaintiff has not
            alleged to have terminated his authorization to
            access the computer before he left its employ.

            There is an allegation that the forensic exam
            demonstrated that certain files were accessed from
            the thumb drive after Widder was no longer
            employed by Lewis–Burke; however, there is no
            allegation that Widder accessed his Lewis–Burke
            computer or the server after his employment with
            it ended. The CFAA is concerned with access to a
            computer; Widder's alleged access to data on a
            thumb drive would fall outside of plaintiff's CFAA
            claim.

725 F. Supp. 2d 187, 193 (D.D.C. 2010)(emphasis added).      The

court, therefore, assumed, without evaluation of the definition

of “computer,” that a thumb or flash drive is not a computer

within the meaning of the CFAA.   Similarly, in Dresser-Rand

Company v. Jones an employer brought an action against two former

managers alleging violation of CFAA on the ground that the

defendants had “accessed their work laptops and downloaded

thousands of documents to external [hard drives and flash

drives].”   957 F. Supp. 2d 610, 620 (E.D. Pa. 2013).   In

evaluating the plaintiff’s claim the court noted:

12 - OPINION AND ORDER
           If [the defendants] were authorized to access
           their work laptops and to download files from
           them, they cannot be liable under the CFAA even if
           they subsequently misused those documents to
           compete against [the plaintiff].

                                * * *

           [The plaintiff’s] forensic computer expert noted
           that [the defendants] accessed [the plaintiff’s]
           files [that they had downloaded onto external hard
           drives and flash drives] after [the defendants]
           ceased their employment. . . . Because[,
           however,] the CFAA is based on unauthorized
           computer access — not file access, the fact that
           [the files that the defendants had downloaded onto
           external hard drives and flash drives] were
           accessed [later] on [the defendants’] computers is
           immaterial to the CFAA claim.

           Because [the defendants] had authorization to
           access their work computers, they did not hack
           into them when they downloaded the files. Their
           alleged [later] misuse of the [downloaded] files
           may have remedies under other laws, but not under
           the CFAA.

Id.   The court, therefore, assumed, without evaluating the

definition of “computer,” that flash drives are not computers

under CFAA.

      On this record the Court concludes the plain meaning of

“computer” under CFAA does not include the SSD at issue here.

The Court, therefore, concludes Plaintiff has not established a

claim against Gladen for violation of CFAA.

      Accordingly, the Court grants Gladen’s Motion for Partial

Summary Judgment as to Plaintiff’s First Claim for violation of

CFAA against Gladen.



13 - OPINION AND ORDER
                            CONCLUSION

     For these reasons, the Court GRANTS Gladen’s Motion (#121)

for Partial Summary Judgment.

     The Court DIRECTS the parties to file a Joint Status Report

no later than September 9, 2019, to include a proposed case-

management schedule for moving this case forward as to all

remaining issues.

     IT IS SO ORDERED.

     DATED this 22nd day of August, 2019.



                         /s/ Anna J. Brown


                         ANNA J. BROWN
                         United States Senior District Judge




14 - OPINION AND ORDER
                  IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF OREGON


LORI BOKENFOHR,                            3:17-cv-01870-BR

          Plaintiff,                       OPINION AND ORDER

v.

CYNTHIA GLADEN and
CHRISTINE GUIDERA,

          Defendants.


KRISTEN L. TRANETZKI
EDWARD A. PIPER
Angeli Law Group LLC
121 S.W. Morrison Street
Suite 400
Portland, OR 97204
(503) 954-2232

          Attorneys for Plaintiff

JOHN J. DUNBAR
Larkins Vacura LLP
121 S.W. Morrison St
Suite 700
Portland, OR 97204
(503) 222-4424

          Attorneys for Defendant Cynthia Gladen

1 - OPINION AND ORDER
JEFFREY M. EDELSON
HEATHER ST. CLAIR
Markowitz Herbold PC
1211 S.W. Fifth Ave
Suite 3000
Portland, OR 97204
(503) 295-3085

             Attorneys for Defendant Christine Guidera


BROWN, Senior Judge.

     This matter comes before the Court on Defendant Cynthia

Gladen’s Motion (#121) for Partial Summary Judgment.     The Court

concludes the record is sufficiently developed, and, therefore,

oral argument is not required to resolve this Motion.

     For the reasons that follow, the Court GRANTS Gladen’s

Motion.



                              BACKGROUND

     Because the parties are familiar with the facts underlying

this action, the Court sets forth only the facts taken from the

parties’ filings related to Gladen’s Motion that are relevant to

the pending Motion.

     In 2015 Defendant Cynthia Gladen was married to Kenneth

Kolarsky.1    Kenneth Kolarsky was having an affair at that time

with Plaintiff Lori Bokenfohr, an attorney who lived and

practiced law in Canada.


     1
         Kolarsky is not a party to this action.

2 - OPINION AND ORDER
     Plaintiff alleges in her Complaint that in 2015 she owned a

laptop computer on which she stored “a broad range of personal

and confidential information” including her banking, financial,

and tax records; her medical records and the medical records of

her children; and her “private photo albums.”    Compl. at ¶ 12.

     In July 2015 Kolarsky purchased two solid-state computer

drives (SSD) or “flash drives.”2    Kolarsky purchased the SSDs

with a “family credit card,” but he intended one of the SSDs to

be a gift for Plaintiff.   Plaintiff alleges she intended to use

the SSD to create a back-up copy of the contents of her laptop.

     In mid-October 2015 Plaintiff asked Kolarsky to copy the

information from Plaintiff’s laptop to the SSD.      Kolarsky tried

to do so, but his “attempt appeared to fail, following which

Kolarsky reformatted the SSD.”     Compl. at ¶ 14.   Kolarsky and

Plaintiff believed the reformatting process permanently deleted

any information that might have been copied from Plaintiff’s

laptop to the SSD.   Plaintiff and Kolarsky were mistaken,

however, and “[a]lthough information was not readily

accessible, the backup of [Plaintiff’s] computer on the [SSD],

including the photos [at issue in this action] remained and could

be recovered and restored by a computer vendor.”     Am. Joint

Statement of Agreed Facts at ¶ 4.    Kolarsky retained possession


     2
       The parties also refer to the SSDs as flash drives. The
Court refers to them as SSDs for purposes of this Opinion and
Order.

3 - OPINION AND ORDER
of the SSD after the attempted backup and kept the SSD at the

home he shared with Gladen.

       The parties dispute precisely where and when Gladen found

the SSD at issue.   The record reflects Gladen found the SSD in

either her family car or in her family home.   This factual

dispute, however, is immaterial to resolution of the Motion now

before the Court.

       At some point Gladen attempted to open the SSD, but she

could not open or read anything on the SSD on her personal

computer.   Gladen, therefore, took the SSD and her personal

computer to Office Depot for technical assistance.   The Office

Depot employee was able to restore some of the information on the

SSD.   In late January 2016 Gladen returned to Office Depot to

have the files restored, and “certain information was restored

from the drive [and a] copy of the [SSD] was made onto an

external hard drive.”   Am. Joint Statement of Agreed Facts at

¶ 8.

       On January 23, 2016, Home Depot “completed its restoration

work” on the SSD.   Am. Joint Statement of Agreed Facts at ¶ 11.

As a result of the restoration “Gladen saw photographs and other

data copied from the [SSD].”   Am. Joint Statement of Agreed Facts

at ¶ 11.

       On November 21, 2017, Plaintiff filed a Complaint in this

Court against Gladen and Christine Guidera in which she brought


4 - OPINION AND ORDER
claims against Gladen for violation of the Computer Fraud and

Abuse Act (CFAA), 18 U.S.C. § 1030; against both Defendants for

violation of Oregon Revised Statutes § 30.865(1)(d); against both

Defendants for conversion; against both Defendants for replevin;

and against both Defendants for “intrusion upon seclusion.”

     On February 21, 2019, Gladen filed a Motion for Partial

Summary Judgment as to all of Plaintiff’s claims except for her

First Claim for violation of CFAA against Gladen.    Also on

February 21, 2019, Guidera filed a Motion for Summary Judgment as

to all of Plaintiff’s claims against her.

     On June 13, 2019, the Court issued an Opinion and Order in

which it granted Guidera’s Motion for Summary Judgment, dismissed

Plaintiff’s claims against Guidera, and granted in part and

denied in part Gladen’s Motion for Partial Summary Judgment.

     On June 4, 2019, Gladen filed a Motion (#121) for Partial

Summary Judgment as to Plaintiff’s First Claim for violation of

CFAA against Gladen.    The Court took Gladen’s Motion under

advisement on July 12, 2019.



                               STANDARDS

     Summary judgment is appropriate when “there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.”     Washington Mut. Ins. v. United

States, 636 F.3d 1207, 1216 (9th Cir. 2011).    See also Fed. R.


5 - OPINION AND ORDER
Civ. P. 56(a).   The moving party must show the absence of a

genuine dispute as to a material fact.   Emeldi v. Univ. of Or.,

673 F.3d 1218, 1223 (9th Cir. 2012).   In response to a properly

supported motion for summary judgment, the nonmoving party must

go beyond the pleadings and point to "specific facts

demonstrating the existence of genuine issues for trial."      In re

Oracle Corp. Sec. Litig., 627 F.3d 376, 387 (9th Cir. 2010)

"This burden is not a light one. . . .   The non-moving party must

do more than show there is some 'metaphysical doubt' as to the

material facts at issue."   Id. (citation omitted).

     A dispute as to a material fact is genuine "if the evidence

is such that a reasonable jury could return a verdict for the

nonmoving party."   Villiarimo v. Aloha Island Air, Inc., 281 F.3d

1054, 1061 (9th Cir. 2002)(quoting Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986)).   The court must draw all

reasonable inferences in favor of the nonmoving party.    Sluimer

v. Verity, Inc., 606 F.3d 584, 587 (9th Cir. 2010).    "Summary

judgment cannot be granted where contrary inferences may be drawn

from the evidence as to material issues."   Easter v. Am. W. Fin.,

381 F.3d 948, 957 (9th Cir. 2004)(citing Sherman Oaks Med. Arts

Ctr., Ltd. v. Carpenters Local Union No. 1936, 680 F.2d 594, 598

(9th Cir. 1982)).

     "A non-movant's bald assertions or a mere scintilla of

evidence in his favor are both insufficient to withstand summary


6 - OPINION AND ORDER
judgment."   F.T.C. v. Stefanchik, 559 F.3d 924, 929 (9th Cir.

2009)(citation omitted).    When the nonmoving party's claims are

factually implausible, that party must "come forward with more

persuasive evidence than otherwise would be necessary."      LVRC

Holdings LLC v. Brekka, 581 F.3d 1127, 1137 (9th Cir. 2009)

(citing Blue Ridge Ins. Co. v. Stanewich, 142 F.3d 1145, 1149

(9th Cir. 1998)).

     The substantive law governing a claim or a defense

determines whether a fact is material.      Miller v. Glenn Miller

Prod., Inc., 454 F.3d 975, 987 (9th Cir. 2006).     If the

resolution of a factual dispute would not affect the outcome of

the claim, the court may grant summary judgment.      Id.



                              DISCUSSION

     In her First Claim Plaintiff alleges Gladen violated CFAA

“[b]y directing the computer technician to recover, restore, and

reformat data on the SSD, and by causing that data to be copied

to her personal devices and accounts, and by subsequently

accessing and disseminating that data . . . without

authorization.”     Compl. at ¶ 27.   Plaintiff appears to bring her

claim against Gladen pursuant to § 1030(a)(2)(C) of CFAA, which

imposes civil and/or criminal liability on a person who

“intentionally accesses a computer without authorization or

exceeds authorized access, and thereby obtains . . . information

7 - OPINION AND ORDER
from any protected computer.”3   CFAA defines a computer as

           an electronic, magnetic, optical, electrochemical,
           or other high speed data processing device
           performing logical, arithmetic, or storage
           functions, and includes any data storage facility
           or communications facility directly related to or
           operating in conjunction with such device, but
           such term does not include an automated typewriter
           or typesetter, a portable hand held calculator, or
           other similar device.

18 U.S.C. § 1030(e)(1).   Plaintiff asserts the SSD is a “high

speed data processing device performing logical, arithmetic, or

storage functions.”

     Gladen, however, asserts Plaintiff’s claim for violation of

CFAA fails as a matter of law because the SSD is not a “data-

processing device,” and, therefore, it is not a “computer” within

the meaning of CFAA.

     When interpreting terms in CFAA the Ninth Circuit explained:

           [W]e start with the plain language of the statute.
           See United States v. Blixt, 548 F.3d 882, 887 (9th
           Cir. 2008). [When] CFAA does not define [a term
           in the statute] it is a “fundamental canon of
           statutory construction . . . that, unless
           otherwise defined, words will be interpreted as
           taking their ordinary, contemporary, common
           meaning.” Perrin v. United States, 444 U.S. 37,
           42 (1979).

LVRC Holdings LLC v. Brekka, 581 F.3d 1127, 1132–33 (9th Cir.

2009).   Accordingly, the Ninth Circuit in Brekka looked to the



     3
       When it was enacted in 1984 CFAA was exclusively a
criminal statute. Congress amended CFAA in 1994 to include a
civil cause of action for conduct that involves any one of
several factors. See 18 U.S.C. § 1030(g).

8 - OPINION AND ORDER
dictionary definition of the term at issue and applied that

“ordinary, contemporary, common meaning” to the term.       Id. at

1133.

        CFAA does not define “data processing device” and neither

the parties nor the Court could find any case defining the

phrase.    Accordingly, this Court’s “analysis begins with the

ordinary meanings of [the words in the phrase at issue] at the

time that [CFAA] was adopted.”     United States v. Carter, 421 F.3d

909, 911 (9th Cir. 2005).    To discover the ordinary meaning of

the words at issue the Court “follow[s] the common practice of

consulting dictionary definitions” of the terms.     Id.

        The parties do not dispute the SSD is a device, but they

disagree as to whether it is a “data-processing” device.

Webster’s Dictionary has defined “data-processing” consistently

since 1976 as “the conversion and subsequent processing of raw

data.”     Webster’s Third New Int’l Dictionary (1976).    See also

Webster’s New Collegiate Dictionary (8th ed. 1977)(“the

converting (as by computers) of crude information into usable or

storable form); Webster’s New Collegiate Dictionary (9th ed.

1985)(“the converting of raw data to machine-readable form and

its subsequent processing (as storing, updating, combining,

rearranging, or printing out) by a computer”); Webster’s Third

New Int’l Dictionary (1993)(“the conversion of raw data to

machine-readable form and its subsequent processing (as


9 - OPINION AND ORDER
storing, updating, combining, rearranging, or printing out) by a

computer”); Webster’s Third New Int’l Dictionary (2002)(“the

conversion of raw data to machine-readable form and its

subsequent processing (as storing, updating, combining,

rearranging, or printing out) by a computer”); Webster Online

Dictionary, https://www.merriamwebster.com/dictionary/

data%20processing (“the conversion of raw data to

machine-readable form and its subsequent processing (as storing,

updating, combining, rearranging, or printing out) by a

computer”).   Thus, according to the “common meaning” of “data

processing,” a data-processing device is one that converts raw

data to machine-readable form and then processes the machine-

readable data.

     Gladen’s expert explains the “input and output” of data from

the SSD at issue as follows:

          [T]he primary function of the controller [in the
          SSD] . . . is to control the input and output of
          data to and from the [SSD]. How the controller
          controls the input and output of the data is
          immaterial because the input and output of the
          data is always machine-readable data. . . . With
          [the] firmware [in the SSD at issue], the
          controller and the [SSD] do[] not convert raw data
          unto usable, storable, or machine-readable data.
          The controller does not convert raw data from any
          source. . . . The controller receives as input
          machine-readable data from the computer [that]
          the [SSD] is attached to and returns the same
          machine-readable data upon request. The [SSD]
          does not store, process, or convert raw data
          . . . . The [SSD] cannot convert raw data, cannot
          perform data processing, and is not a computer.


10 - OPINION AND ORDER
Decl. of Gary Liao at ¶ 4.

     Plaintiff’s expert states in his Digital Forensics

Examination Report that the SSD at issue is a computer because it

          contains a SandForce SF-2281 flash controller.
          The controller is the brains of the device and is
          an ASIC (Application Specific Integrated Circuit)
          which contains a CPU (Central Processing Unit) as
          well as its own internal memory according to the
          manufacturer’s specification sheet in Exhibit 10.
          The SSD also internally stores and runs firmware
          which acts as an OS (Operating System) for
          embedded systems like the SSD.

Decl. of Joanna Perini-Abbott, Ex. 1 at 4.   Plaintiff’s expert,

however, does not assert the SSD at issue converts raw data to

machine-readable form or that it is capable of doing so.      In

fact, Gladen’s expert notes in his Declaration that he has

reviewed Plaintiff’s expert report, and “[t]he presence of this

firmware does not change the primary function of the controller,

which is to control the input and output of data to and from the

[SSD]. . . .   With that firmware, the controller and the [SSD]

do[] not convert raw data unto usable, storable, or machine-

readable data.”   Liao Decl. at ¶ 4.   Pursuant to the common

meaning of data processing, therefore, the SSD does not perform

that function, and, therefore, it is not a computer.    This

conclusion is supported by the few cases in which the use of SSD,

flash, or thumb drives4 were involved in CFAA claims.   For



     4
       Courts use the terms SSD, flash drive, and/or thumb drive
to describe the same kind device as the one at issue here.

11 - OPINION AND ORDER
example, in Lewis-Burke Associates, LLC v. Widder the plaintiff

brought a claim for violation of CFAA on the ground that the

defendant exceeded his authorized access when he copied certain

files from a computer onto a flash drive.   The court noted:

            In this case, there is no dispute that Widder was
            still an employee of Lewis–Burke when he allegedly
            copied certain files to a thumb drive. Plaintiff
            claims that some of the access occurred on
            defendant's very last day as an employee of
            plaintiff; however, it still occurred while he was
            in the employ of plaintiff, and plaintiff has not
            alleged to have terminated his authorization to
            access the computer before he left its employ.

            There is an allegation that the forensic exam
            demonstrated that certain files were accessed from
            the thumb drive after Widder was no longer
            employed by Lewis–Burke; however, there is no
            allegation that Widder accessed his Lewis–Burke
            computer or the server after his employment with
            it ended. The CFAA is concerned with access to a
            computer; Widder's alleged access to data on a
            thumb drive would fall outside of plaintiff's CFAA
            claim.

725 F. Supp. 2d 187, 193 (D.D.C. 2010)(emphasis added).      The

court, therefore, assumed, without evaluation of the definition

of “computer,” that a thumb or flash drive is not a computer

within the meaning of the CFAA.   Similarly, in Dresser-Rand

Company v. Jones an employer brought an action against two former

managers alleging violation of CFAA on the ground that the

defendants had “accessed their work laptops and downloaded

thousands of documents to external [hard drives and flash

drives].”   957 F. Supp. 2d 610, 620 (E.D. Pa. 2013).   In

evaluating the plaintiff’s claim the court noted:

12 - OPINION AND ORDER
           If [the defendants] were authorized to access
           their work laptops and to download files from
           them, they cannot be liable under the CFAA even if
           they subsequently misused those documents to
           compete against [the plaintiff].

                                * * *

           [The plaintiff’s] forensic computer expert noted
           that [the defendants] accessed [the plaintiff’s]
           files [that they had downloaded onto external hard
           drives and flash drives] after [the defendants]
           ceased their employment. . . . Because[,
           however,] the CFAA is based on unauthorized
           computer access — not file access, the fact that
           [the files that the defendants had downloaded onto
           external hard drives and flash drives] were
           accessed [later] on [the defendants’] computers is
           immaterial to the CFAA claim.

           Because [the defendants] had authorization to
           access their work computers, they did not hack
           into them when they downloaded the files. Their
           alleged [later] misuse of the [downloaded] files
           may have remedies under other laws, but not under
           the CFAA.

Id.   The court, therefore, assumed, without evaluating the

definition of “computer,” that flash drives are not computers

under CFAA.

      On this record the Court concludes the plain meaning of

“computer” under CFAA does not include the SSD at issue here.

The Court, therefore, concludes Plaintiff has not established a

claim against Gladen for violation of CFAA.

      Accordingly, the Court grants Gladen’s Motion for Partial

Summary Judgment as to Plaintiff’s First Claim for violation of

CFAA against Gladen.



13 - OPINION AND ORDER
                            CONCLUSION

     For these reasons, the Court GRANTS Gladen’s Motion (#121)

for Partial Summary Judgment.

     The Court DIRECTS the parties to file a Joint Status Report

no later than September 9, 2019, to include a proposed case-

management schedule for moving this case forward as to all

remaining issues.

     IT IS SO ORDERED.

     DATED this 22nd day of August, 2019.



                         /s/ Anna J. Brown


                         ANNA J. BROWN
                         United States Senior District Judge




14 - OPINION AND ORDER
